United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4296
                                    ___________

William L. Flynt,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
University Hospital of Arkansas,         *     [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: January 7, 1998

                                Filed: January 12, 1998
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


        William L. Flynt appeals the district court&s1 order granting defendant&s motion
to dismiss Flynt&s 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
conclude that the district court correctly determined that the applicable three-year
statute of limitations barred Flynt&s claim arising from events that occurred in 1977 or
1978. See Ketchum v. City of West Memphis, 974 F.2d 81, 82 (8th Cir. 1992)


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
(Arkansas&s general personal-injury statute-of-limitations period of three years applies
to § 1983 claims). Accordingly, the judgment is affirmed. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-